                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                  AT OWENSBORO

KELVIN KEITH BELL                                                                     PLAINTIFF

v.                                                     CIVIL ACTION NO. 4:18-CV-P155-JHM

ART MAGLINGER                                                                        DEFENDANT


                                  MEMORANDUM OPINION

        This matter is before the Court on initial review of Plaintiff Kelvin Keith Bell’s pro se

complaint pursuant to 28 U.S.C. § 1915A. For the reasons that follow, the Court will dismiss the

instant action.

                                                  I.

        Plaintiff currently is a convicted prisoner incarcerated at the Hopkins County Detention

Center. He complains, however, about his pretrial incarceration at the Daviess County Detention

Center (DCDC) and brings suit pursuant to 42 U.S.C. § 1983 against DCDC Jailer Art Maglinger

in his official capacity. As his statement of claim, Plaintiff alleges as follows:

           The month of October 2017, I was incarcerated in [DCDC] for a
           misdemeanor driving on suspended license from McLean County. I was
           placed in a cell B-133 following an altercation in C-104 were I was jumped
           by 4 inmates. I was in a argument with one person about the reasons behind
           the fight in C-104 and the person wanted to fight. As I was walking to the
           back of the cell, I was blind-sided by another inmate. The guards came in
           and took me out. I went to medical and they told me I had to be taken to the
           hospital. I found out the top of my nose was broke. I have a chipped tooth.
           I’ve been suffering from PTSD. I have nightmares and I’m trying hard to
           deal with the crowded areas while in jail. I constantly watch my
           surroundings. I also believe my 6th amendment right have been violated. I
           was a county inmate and got assaulted by a state inmate.

As relief, Plaintiff seeks compensatory and punitive damages.
                                                   II.

A. Legal Standard

        Because Plaintiff is a prisoner seeking relief against governmental entities, officers,

and/or employees, this Court must review the instant action under 28 U.S.C. § 1915A. Under

§ 1915A, the trial court must review the complaint and dismiss the complaint, or any portion of

the complaint, if the court determines that it is frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a defendant who is immune from

such relief. See § 1915A(b)(1), (2); McGore, 114 F.3d at 604.

        A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

Neitzke v. Williams, 490 U.S. 319, 325 (1989). The trial court may, therefore, dismiss a claim as

frivolous where it is based on an indisputably meritless legal theory or where the factual

contentions are clearly baseless. Id. at 327.

        In order to survive dismissal for failure to state a claim, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). “[A] district court must (1) view the complaint

in the light most favorable to the plaintiff and (2) take all well-pleaded factual allegations as

true.” Tackett v. M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing

Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009) (citations omitted)). “A pleading that

offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will




                                                    2
not do.’ Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555, 557).

B. Analysis

        Plaintiff was a pretrial detainee during the incident alleged in the complaint.1 “[T]he

overwhelming weight of persuasive authority holds that unless the state has an intent to punish,

or at least displays an indifference toward potential harm to an inmate, pre-trial detainees have

no due process right to be housed separately from sentenced inmates.” Burciaga v. Cty. of

Lenawee, 123 F. Supp. 2d 1076, 1078 (E.D. Mich. 2000). Plaintiff alleges no facts indicating

that his housing assignment was made with an intent to punish him or with deliberate

indifference to his safety.

        Furthermore, regarding the alleged assault, the Eighth/Fourteenth Amendment imposes a

duty on corrections officers to take reasonable measures “to protect prisoners from violence at

the hands of other prisoners.” Farmer v. Brennan, 511 U.S. 825, 832 (1994) (citation omitted).

However, not “every injury suffered by one prisoner at the hands of another . . . translates into

constitutional liability for prison officials responsible for the victim’s safety.” Id. at 834.

Rather, to maintain an Eighth/Fourteenth Amendment claim based on a failure to prevent harm,

an inmate must prove both an objective and subjective component. Id. With regard to the

objective component, the plaintiff “must show that he [was] incarcerated under conditions posing

a substantial risk of serious harm.” Id. The subjective component requires the plaintiff to prove




1
 The Fourteenth Amendment, not the Eighth Amendment, applies to Plaintiff’s claims because he is a
pretrial detainee, not a convicted prisoner. See Richmond v. Huq, 885 F.3d 928, 937 (6th Cir. 2018) (The
Eighth Amendment provides an inmate the right to be free from cruel and unusual punishment. The Due
Process Clause of the Fourteenth Amendment provides the same protections to pretrial detainees.”); see
also id. at 938 n.3 (noting that the Supreme Court’s decision in Kingsley v. Hendrickson, 135 S. Ct. 2466
(2015), may abrogate the subjective intent requirement of a pretrial detainee’s deliberate indifference
claim).
                                                    3
that the defendant acted with “deliberate indifference” to that risk. Id. “Deliberate indifference

is a state of mind akin to criminal recklessness: the official must both be aware of the facts from

which the inference could be drawn that a substantial risk of serious harm exists, and he must

also draw the inference.” Hamilton v. Eleby, 341 F. App’x 168, 171 (6th Cir. 2009) (internal

quotation marks and citations omitted).

         Plaintiff has alleged no facts indicating that he was incarcerated under conditions posing

a substantial risk of serious harm. He does not allege that he was housed with state inmates

known to be dangerous or to have a history of violence. Moreover, he alleges that after he was

“blind-sided,” “guards” and “medical” took action to help him. He, therefore, fails to allege

facts rising to the level of a constitutional violation under the Eighth/Fourteenth Amendments,

and those claims will be dismissed.

         As to Plaintiff’s claimed Sixth Amendment violation, the Sixth Amendment provides as

follows:

             In all criminal prosecutions, the accused shall enjoy the right to a speedy and
             public trial, by an impartial jury of the State and district wherein the crime
             shall have been committed, which district shall have been previously
             ascertained by law, and to be informed of the nature and cause of the
             accusation; to be confronted with the witnesses against him; to have
             compulsory process for obtaining witnesses in his favor, and to have the
             Assistance of Counsel for his defence.

U.S. Const. amend. VI. The facts alleged by Plaintiff do not support a violation of any provision

of the Sixth Amendment, and this claim also will be dismissed.

         For the foregoing reasons, the Court will dismiss this action by separate Order.

Date:   February 26, 2019




cc:     Plaintiff, pro se
        Defendant
        Daviess County Attorney
4414.005

                                                   4
